Citation Nr: 0705959	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  04-28 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for disability of the 
lumbar spine, to include arthritis, on a direct and secondary 
basis.

2.  Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from June 1941 to 
February 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2001 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa, that denied an increased evaluation for bilateral pes 
planus, evaluated as 10 percent disabling, and that denied 
service connection for disability of the lumbar spine.  

The Board remanded the matter in November 2005 for the 
purpose of obtaining additional evidence.  The matter was 
returned to the Board.

In September 2006, the Board requested an expert medical 
opinion from the Veterans' Health Administration (VHA).  See 
38 C.F.R. § 20.901 (2006).  The VHA expert provided a 
response dated in December 2006.  That same month, the Board 
provided a copy of the opinion to the veteran to review and 
an opportunity to respond.  Responses were received by the 
veteran, through his representative, in December 2006.

This appeal initially included the issue of whether new and 
material evidence had been submitted to reopen the claim for 
service connection for a tilted pelvis.  In decision dated in 
November 2005, the Board that determined that the veteran had 
failed to submit new and material evidence to reopen the 
claim for service connection for a tiled pelvis on a direct 
and secondary basis.  The Board observed that service 
connection for a tilted pelvis had been denied in an earlier 
February 1976 Board decision.  In that decision, service 
connection for a tilted pelvis was denied based on the 
finding that the condition (tilted pelvis) was the direct 
result of a right leg shortening that was caused by a 
bilateral genu varum, which was a congenital/developmental 
deformity.  The Board's decision in November 2005 included 
the finding that the veteran had yet to submit any competent 
medical evidence disputing the fact that his tilted pelvis 
was a congenital/developmental defect, or that there had been 
aggravation of that condition due to superimposed disease or 
injury.  The issue of issue of whether new and material 
evidence had been submitted to reopen the claim for service 
connection for a tilted pelvis is therefore no longer the 
subject of appellate consideration.  


FINDINGS OF FACT

1.  A disability of the lumbar spine, including degenerative 
arthritis, did not have its onset in service or within one 
year of service discharge; and, the preponderance of the 
evidence is against the finding that the veteran's current 
low back disability is etiologically related to his active 
service or his service-connected pes planus.

2.  The veteran's service-connected bilateral pes planus does 
not result in severe flat feet with objective evidence of 
marked deformity, such as pronation and abduction; pain on 
manipulation and use accentuated; indications of swelling on 
use; and characteristic callosities.


CONCLUSIONS OF LAW

1.  A disability of the lumbar spine was not incurred in or 
aggravated by service, degenerative arthritis of the lumbar 
spine may not be presumed to have been incurred therein, and 
was not the result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310 (2006).

2.  The criteria for an increased evaluation for bilateral 
pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.71a, 
Diagnostic Code 5276 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received VCAA notification 
subsequent to the initial unfavorable agency decision in 
September 2001.  The RO's May 2005 notice letter informed the 
veteran that he could provide evidence to support his claims 
or location of such evidence and requested that he provide 
any evidence in his possession.  The notice letter notified 
the veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send records 
pertinent to his claims, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  It is the 
Board's conclusion that the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  The duty to 
notify the veteran was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.   This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date.  As the 
Board concludes below that the preponderance is against the 
veteran's claim for service connection for disability of the 
lumbar spine and no disability rating or effective date will 
be assigned, there is no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

With respect to the veteran's claim for an increased rating 
for his bilateral pes planus, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim.  While the veteran was never provided 
a VCAA letter outlining the criteria for establishing 
effective dates, the statutory scheme contemplates that once 
a decision awarding service connection, a disability rating, 
and an effective date has been made, section 5103(a) notice 
has served its purpose.  Id.  Further, as the veteran was 
granted service connection for the claimed disability and 
assigned a disability evaluation and initial effective date, 
the Secretary had no obligation to provide further notice 
under the statute.  Dingess/Hartman v. Nicholson.  Moreover, 
the veteran was provided notice of the regulations for 
evaluating his bilateral pes planus in the November 2002 
statement of the case and he has not otherwise argued failure 
of notice.  As such, any defect with respect to the content 
of the notice requirement was non-prejudicial.  See 
Bernard v. Brown.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

Service medical records have been obtained.  Records and 
reports from the Des Moines VA Medical Center (VAMC) and 
numerous non-VA health care providers, including but not 
limited to J.F. Fellows, M.D., J.M. Judge, D.C., J.A. Butler, 
D.C., and M.R., Young, M.D., are also of record.  The veteran 
has not identified any additional post-service medical care 
providers.  A decision from the Social Security 
Administration (SSA) has been obtained along with the records 
and reports the SSA considered in making it decision.  The 
veteran was afforded VA examinations in June 2002, January 
2003, and April 2006.  Further, as noted above, the Board 
obtained a VHA medical opinion in December 2006 and allowed 
the veteran the opportunity to submit additional evidence and 
argument with regard to the same.  Additional argument was in 
fact received from the veteran's representative in December 
2006.  The veteran also waived RO consideration of the 
opinion in a December 2006 statement.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.

Analysis

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis become manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A disability that is proximately due to, or the result of, a 
service-connected disability shall be service connected.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310 (71 Fed. Reg. 52744 (Sept. 
7, 2006)); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §3.102 (2006).

Essentially, the veteran contends that his disability of the 
spine, to include arthritis, was caused and/or aggravated by his 
service-connected pes planus.  He asserts that his problems with 
low back pain started in service and progressively worsened over 
the years.  

Service medical records document that the veteran was seen on 
several occasions for complaints of bilateral foot pain that was 
associated with third degree pes planus.  The records also make 
reference to the veteran complaining of back pain.  He believed 
the pain was caused by his pes planus, which caused his spine to 
be "out of place."  On Report of Physical Examination pending 
service discharge, there were no musculoskeletal defects with the 
exception of a tilted pelvis and the pes planus deformity.  The 
report of an April 1946 radiological consultation showed that the 
veteran's lumbar spine was normal.  His right leg was noted to be 
three-quarters of an inch shorter than the left.  

Reports of VA examinations conducted in May and August 1974 refer 
to the veteran having mild to moderate bilateral pes planus.  The 
August 1974 report indicated that the veteran had slight 
tenderness over the lumbosacral spine with limitation of motion 
but no muscle spasm.  The veteran was also noted to have marked, 
bilateral genu varum.  The right leg was more bowed than the 
left, which made the right leg three-quarters of an inch shorter 
than the left.  There was no muscle atrophy.  Both hip joints 
were stable.  Both feet were tender but stable.  The impression, 
in pertinent part, was bilateral pes planus, bilateral genu 
varum, low back pain secondary to musculoskeletal strain, and 
degenerative joint disease of the lumbosacral spine.  

In August 1974, C.A. Trueblood, M.D. noted that the veteran had 
generalized tight muscles in the back.  In August 1992, Dr. 
Butler stated that the veteran had chronic low back pain which 
originated in the sacroiliac joints of the pelvis.  A June 1993 
report from 
Dr. Fellows and an August 1993 report from Dr. Butler diagnose 
the veteran as having degenerative arthrosis of the lumbar spine.  
Dr. Butler stated that the arthritis of the knees with attendant 
genu varum deformity directly exacerbated the veteran's chronic 
lower back pain.

In February 1994, Dr. Judge reported that it was apparent that 
the veteran's lumbo-pelvic condition "had been there for several 
years, which [the veteran] states is directly related to time 
spent in the war."  He stated that he started seeing the veteran 
in 1993.  No indication was made with regard to the records 
considered by Dr. Judge.

In December 1995 and July 1996, Dr. Fellows stated that the 
veteran's back disability was related to his foot deformity, 
i.e., pes planus.  He also stated that the veteran's low back 
disorder began during his active service.  Dr. Fellows 
specifically noted that he had reviewed the veteran's VA records, 
to include apparently his service medical records.

In July 1996, R. J. Verdoorn, D.C. stated that x-rays of the 
veteran's lumbar spine taken earlier that year revealed lumbar 
disc degeneration and biomechanical alterations consistent with 
prior injury or strain.  Dr. Verdoorn indicated that his 
diagnosis had been based on a review and evaluation of the 
veteran's clinical status.  There is no indication as to what 
records were reviewed.

The veteran was afforded a VA examination in July 1996.  
Significantly, the examiner determined that he could not relate 
the veteran's flat foot disorder to his back disorder.  
Similarly, in an addendum dated in September 1996, the same 
examiner stated that it was "very possible" that the veteran's 
arthritis of the back was being affected by the severe arthritic 
component in the knees.  He noted that the veteran's complete 
claims file was reviewed as part of the examination.

Another VA examination was conducted in November 1998.  Here, the 
examiner stated that he was unable to relate the arthritis of the 
low back to the veteran's pes planus.  He also stated that the 
veteran's pelvic tilt was developmental and not related to his 
flat foot deformity.  

Dr. Young submitted a contrary opinion in a November 1998 letter 
wherein he states that the veteran suffered from "degenerative 
disc disease, certainly from his knee problems, all of which are 
likely related to his pes planus."  Similarly, in a statement 
dated in April 2000, Dr. Butler opined that the veteran's 
bilateral pes planus could cause a bio-mechanical alteration of 
joint function and misalignment in areas to include the pelvis 
and lumbar spine.  Dr. Butler stated the veteran's low back 
disability could be attributed to his pes planus.  In other 
words, Dr. Butler appears to have concluded that there was a 
relationship between the veteran's pes planus and his pelvic tilt 
and arthritis of the lumbar spine.  It is also noted that Dr. 
Butler's opinion was based on a review of the veteran's VA 
records and service medical records.

Another favorable opinion was received from R.J. Kasperbrauer, 
D.C, in May 2000.  
Dr. Kasperbrauer concluded that there was a relationship between 
the veteran's low back/pelvic tilt and his flat feet.  He 
indicated that flat feet caused stress to the knees, hips, and 
back, and that degeneration would ultimately develop.  Dr. 
Kasperbrauer specifically noted that this review had included the 
review of the veteran's service medical records.
        
In July and September 2000, B.F. Gaumer, D.O., indicated that the 
veteran's osteoarthritis of the lumbar spine was related to his 
conditions present during service.  He further stated that his 
"tilted pelvis, compounded by the flat feet have resulted in 
abnormal gait, further tilting of his pelvis, resulting 
scoliosis, exacerbating his degenerative back condition, causing 
uneven wear."

A VA podiatry examination was conducted in November 2000 for 
the purpose of determining whether there was a relationship 
between the veteran's degenerative arthritis of the lumbar 
spine and his service-connected pes planus.  After reviewing 
the veteran's file and conducting a physical examination, the 
examiner stated that it was less than likely that the 
veteran's degenerative condition of the lumbar spine had been 
chronically aggravated by his pes planus.  He also stated 
that it was "less likely" that the veteran's degenerative 
condition of the lumbar spine was due to his service-
connected pes planus.

In August 2005, Dr. Butler stated that the veteran's low back 
pain "can be attributed" to his military diagnosis of pes 
planus and tilted pelvis.

The veteran was examined by R.A. Ottinger, II, D.C., in March 
2006.  Dr. Ottinger stated that there was evidence that the 
veteran initially suffered from flat feet, and that his 
duties aggravated his flat feet.  He further observed that 
the veteran developed pelvic unleveling due to an unstable 
supporting pedal (foot) foundation that, in turn, led to the 
veteran developing an unstable foundation for the lumbar 
spine.  He indicated that his opinion was based on a medical 
history given to him by the veteran and Dr. Butler.

Consideration has been given to the December 2006 VHA opinion 
as well.  The Board asked for an opinion as to whether it is 
at least likely as not (a 50 percent chance or greater) that 
the veteran's spine disability had its onset in-service or is 
proximately due to or the result of his service-connected pes 
planus.  The examiner noted that the veteran's diagnoses 
consisted of pes planus, genu varum, bilateral total knee 
arthroplasties, and chronic, recurrent lumbosacral strain 
that had developed into degenerative disc disease and 
degenerative joint disease of the lumbar spine.  He indicated 
that he had reviewed all four volumes of the veteran's claims 
file, to include his service medical records and the opinions 
of the physicians discussed above.  In addressing the first 
question presented by the Board, the VA orthopedic surgeon 
stated that it was "not likely" that any current disability 
of the lumbar spine had its onset in service.  Next, he said 
the veteran's current lumbar spine disability was "NOT" 
related to any service disease (pes planus) or injury.  He 
observed that the three entities (pes planus, genu varum, and 
degenerative disc disease and degenerative joint disease of 
the lumbar spine) are all separate orthopedic diseases and a 
"NOT" related to his active service, including service 
related diseases.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993). 

Having reviewed the record in its entirety, including all the 
aforementioned medical opinions and reports, the Board finds 
no in-service evidence of a chronic disability of the lumbar 
spine.  While there is some evidence of the veteran 
complaining of back pain in service, a chronic disability of 
the spine/back was never diagnosed at that time.  Other than 
his tilted pelvis and pes planus, no musculoskeletal defects 
were identified at discharge.  There is also no evidence of 
the diagnosis of degenerative joint disease within one year 
of service discharge.  Degenerative changes of the spine were 
not visualized until 1974, which is over 20 years post-
service.  The threshold question therefore is whether there 
is sufficient medical evidence to establish an etiological 
link between the veteran's the veteran's current low back 
disability and his active service or his service-connected 
pes planus.  The medical evidence of record preponderates 
against this aspect of the veteran's claim.

The July 1996 opinion from Dr. Verdoorn was too vague and 
failed to actually link the veteran's back disability to his 
active service or a service-connected disability.  The 
opinions of Drs. Judge and Fellows, by contrast, did relate 
the veteran's low back disability directly to his active 
service.  However, these opinions are overshadowed by the 
December 2006 VHA opinion that clearly indicated that it was 
"not likely" that any current disability of the lumbar 
spine had its onset in service.  The December 2006 VHA 
opinion was based on a complete review of the entire claims 
file, which included several examination reports and records 
that were not available at the time that Drs. Judge and 
Fellows penned their February 1994 and July 1996 opinions.  
Also, the VHA opinion was rendered by an orthopedic surgeon.  

The Board also affords less value to the opinions from Drs. 
Young, Butler, Gaumer, Kasperbrauer, and Ottinger, which 
related the veteran's back disability to his service-
connected pes planus.  The opinion from Dr. Young was based 
mostly on his single examination of the veteran and the 
history provided to him by Dr. Butler.  The November 2000 VA 
examination and December 2006 VHA opinion, on the other hand, 
were based on a review of the entire clinical record.

The April 2000 opinion from Dr. Butler, May 2000 opinion from 
Dr. Kasperbauer, September 2000 opinion from Dr. Gaumer, and 
March 2006 opinion from 
Dr. Ottinger are flawed because they fail to directly 
associate the veteran's back disability to his pes planus.  
Each opinion instead links the veteran's back disability to 
his pes planus by indicating that the veteran's pes planus 
aggravated his non-service-connected tilted pelvis by causing 
an altered gait, and that it was the alerted gait (tilted 
pelvis) that subsequently aggravated/exacerbated his back 
disability.  Put another way, the opinions state that the 
veteran's low back disability was not caused by his pes 
planus but rather by his tilted pelvis, which is a disability 
that has been specifically found not to be service connected.  
By contrast, November 1998 and November 2000 VA examinations 
and December 2006 VHA opinion definitively state that there 
is no direct relationship between the veteran's degenerative 
condition of the lumbar spine and his pes planus.  Both 
examinations were also conducted by licensed physicians 
versus doctors of chiropractics.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for disability of the lumbar spine and 
that, therefore, the provisions of § 5107(b) are not 
applicable.

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

The veteran is currently receiving a 10 percent disability 
rating for bilateral pes planus.  A 10 percent rating, 
regardless of whether the condition is unilateral or 
bilateral, is assigned for moderate flatfoot, with the 
weight-bearing lines over or medial to the great toe, inward 
bowing of the tendon Achilles, and pain on manipulation and 
use of the feet.  A 20 percent rating for unilateral flatfoot 
or a 30 percent rating for bilateral flatfoot requires a 
severe condition with objective evidence of marked deformity, 
such as pronation and abduction; pain on manipulation and use 
accentuated; indications of swelling on use; and 
characteristic callosities.  A 30 percent rating for 
unilateral flatfoot or a 50 percent rating for bilateral 
flatfoot requires a pronounced condition manifested by marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
'tendo achilles' on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 
5276.

The evidence of record fails to support the assignment of a 
higher (30 percent) disability evaluation.  As discussed 
above, the assignment of a 30 percent rating is warranted 
when there is severe bilateral pes planus with objective 
evidence of marked deformity, such as pronation and 
abduction; pain on manipulation and use accentuated; 
indications of swelling on use; and characteristic 
callosities.  Such has not been shown here.  Rather, there is 
a clear indication that the veteran's pes planus is no more 
than moderate to moderately severe.  When he was examined by 
VA in November 2000, the veteran's feet were only slightly 
tender to palpation.  There was no swelling of either foot.  
The examiner described the veteran's pes planus as moderately 
severe.   

Similar findings were made at the April 2006 VA examination.  
When standing, the veteran's arches were virtually flattened 
to none with moderate everion of the calcaneus bilaterally.  
There was no pain on palpation along the plantar surface of 
both feet from the calcaneus extending distally along the 
arch.  However, there was moderate pain with the veteran 
slightly pulling away during palpation of the soft tissue 
between the first MTP and second MTP joints of the right 
foot.  There was exquisite pain with rapid pulling away 
during palpation of the soft tissue between the first MTP and 
second MTP joints of the left foot.  There was trace edema 
consistent with veteran's use of Lasix.  There was no 
evidence of callosities of either foot.  There was moderate 
inward displacement of the tendo-Achilles with weight bearing 
with return to neutral position when not weight bearing in 
his bare feet.  However, the veteran's use orthotic shoes and 
inserts was noted to correct this problem.  The diagnosis was 
pes planus, flexible, bilaterally, with chronic foot pain.

Pes planus does not involve limitation of motion, so the 
application of DeLuca is not warranted.  Moreover, the 
medical evidence shows that the veteran does not experience 
functional loss due to his pes planus; there was is no 
evidence on examination of weakness, fatigability, lack of 
coordination, or pain on motion of the feet.  See 38 C.F.R. 
§§ 4.40, 4.45.  


ORDER

Entitlement to service connection for disability of the 
lumbar spine, to include arthritis, on a direct and secondary 
basis, is denied.

Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 10 percent disabling, is 
denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


